Citation Nr: 0732264	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee disorder with instability from April 24, 2001 to 
January 4, 2005.  
 
2.  Entitlement to an evaluation in excess of 30 percent for 
status post left knee replacement with instability, evaluated 
as 30 percent disabling from March 5, 2005. 
 
3.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to March 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2001 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that denied evaluations in excess of 10 percent for 
left knee disability with instability and 10 percent for 
traumatic arthritis of the left knee.

The case was remanded by a decision of the Board dated in 
January 2004.  The veteran underwent left total knee 
replacement in January 2004 for which a 100 percent 
disability evaluation was awarded from January 5, 2004 to 
February 29, 2005.  By a decision dated in August 2005, a 30 
percent disability rating was granted for left total knee 
replacement, effective from March 1, 2005.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected left knee disabilities are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  In the 
representative's Informal Hearing Presentation dated in 
August 2007, it is maintained that knee disability has 
worsened.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity). 

The Board observes that the veteran last had a VA knee 
examination for compensation and pension purposes in August 
2001.  As noted previously, he has had a left total knee 
replacement since that time.  It is shown that pursuant to 
Board remand dated in January 2004, he was scheduled for a VA 
examination in September 2004, but failed to report.  The 
Board notes, however, that as indicated on a Report of 
Contact dated in August 2005, notification of the examination 
may have been sent to an incorrect address.  In view of the 
above, the appellant will be provided an opportunity to 
report for current VA orthopedic examination to ascertain the 
current status of the service-connected left knee disability.  

The record also indicates that the veteran receives 
continuing VA outpatient treatment for left knee symptoms.  
The most records date through July 22, 2004.  As VA has 
notice of the existence of additional VA records, they must 
be retrieved and associated with the other evidence already 
on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, records dating from 
July 23, 2004 should be requested and associated with the 
claims folder.

Additionally, review of the record discloses that the veteran 
may not have received notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issues currently on 
appeal.  He was sent a letter in May 2004 that was returned 
undeliverable as addressed.  The letter was sent again in 
July 2004, but may have also been sent to an incorrect 
address as it appears to have changed since that time.  The 
veteran must be given the required notice in this regard.  
Therefore, in addition to the above, the case is remanded in 
order to comply with the statutory requirements of the VCAA.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.

2.  All VA clinical records dating 
from July 23, 2004 should be 
retrieved and associated with the 
claims folder.

3.  After a reasonable period of 
time for receipt of additional 
records, the veteran should be 
scheduled for a VA orthopedic 
examination, to include a 
functional capacity evaluation, 
for purposes of assessing the 
severity of his service-connected 
left knee disability.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

The report of the examination 
should be comprehensive and 
include a detailed account of all 
manifestations of the service-
connected left knee disorder.  The 
examiner should also indicate 
whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected 
disability.  In addition, the 
examiner should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation 
of motion (beyond that clinically 
shown).

The examiner should set forth a 
complete rationale for the 
opinions expressed in the clinical 
report.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the file and a copy of 
the examination notification 
should be associated with the 
claims folder.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, or if any requested 
action is not undertaken or 
deficient, it should be returned 
to the examiner for corrective 
action. See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


